DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a system for measuring body movement in movement disorder disease, the system comprising: at least one processor and a memory storing processor executable codes, which, when implemented by the at least one processor, cause the system to perform operations comprising, at least: receiving a video including a sequence of images; detecting at least one object of interest in one or more of the images; locating feature reference points of the at least one object of interest; generating a fixed virtual movement-detection reference framework in one or more of the images; detecting, over the sequence of images, at least one singular or reciprocating movement of the feature reference point relative to the fixed virtual movement-detection reference framework; and generating a virtual path tracking a path of the at least one detected singular or reciprocating movement of the feature reference point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2014/0371544 to Wu et al. discloses devices, systems, and techniques for analyzing video information to objectively identify patient behavior are disclosed. A system may analyze obtained video information of patient motion during a period of time to track one or more anatomical regions through a plurality of frames of the video information and calculate one or more movement parameters of the one or more anatomical regions. The system may also compare the one or more movement parameters to respective criteria for each of a plurality of predetermined patient behaviors and identify the patient behaviors that occurred during the period of time. In some examples, a device may control therapy delivery according to the identified patient behaviors and/or sensed parameters previously calibrated based on the identified patient behaviors.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672